DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, claims 1 & 7-20 in the reply filed on 6/18/2021 is acknowledged.
Claims 2-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/18/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 12 is objected to because of the following informalities:  line 2 - ‘ratably’ should be amended to read --rotatably--.  Appropriate correction is required.
Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to further disclose, teach, or suggest wherein the distal tongue defines a circumferential slot, wherein the waveguide pin is ratably housed within the circumferential slot [claim 12]; wherein the distal tongue is pivotably coupled with the clamp arm [claim 13]; wherein the distal tongue is configured to clock the clamp arm around the ultrasonic blade between a first clocked position and a second clocked .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 10, 11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stulen et al. (US Pub. No. 2015/0080924 A1).
Regarding claim 1, Stulen et al. disclose a surgical instrument (Figs. 1-3), comprising: (a) an end effector, wherein the end effector comprises: (i) an ultrasonic blade 160 (Figs. 1-3), and (ii) a clamp arm 44 (Figs. 1-3) configured to move relative to the ultrasonic blade 160 between an open position and a closed position; (b) a shaft assembly 130 (Figs. 1-3), comprising: (i) a proximal shaft portion extending along a longitudinal axis, (ii) an acoustic waveguide 166 (Figs. 1-3) extending proximally from the ultrasonic blade 160, wherein the acoustic waveguide comprises a flexible portion 164 (Figs. 1-3; Figs. 6A & B show the flexibility), (iii) a distal shaft portion extending 
Regarding claim 7, Stulen et al. further disclose wherein the shaft assembly further comprises a clamp arm closure drive 43 (Figs. 2 & 3) configured to move the clamp arm 44 between the open position and the closed position (Figs. 2 & 3).
Regarding claim 8, Stulen et al. further disclose wherein the clamp arm closure drive 43 comprises a slot, wherein a protrusion 156 of the clamp arm 44 is housed within the slot (the protrusion legs of clamp arm 44 fit within the slot of the distal end of the shaft 132 which is considered as the clamp arm closure drive when the clamp arm is closed - see annotated Fig. 2).

    PNG
    media_image1.png
    427
    482
    media_image1.png
    Greyscale

Regarding claim 10, Stulen et al. further disclose wherein the axial location feature 136, 1150, 1151 comprises a distal tongue 1150 (Figs. 35A-C) coupled with a distal flange 138 of the waveguide .  
Regarding claim 11, Stulen et al. further disclose wherein the distal tongue 1150 is coupled with the distal flange 136 via a waveguide pin 1156 (Figs. 35A-C).  
Regarding claim 16, Stulen et al. disclose a surgical instrument (Figs. 1-3), comprising: (a) an end effector, wherein the end effector comprises: (i) an ultrasonic blade 160 (Figs. 1-3), and (ii) a clamp arm 44 (Figs. 1-3) configured to move relative to the ultrasonic blade 160 between an open position and a closed position; (b) a shaft assembly 130, comprising: (i) a proximal shaft portion extending along a longitudinal axis, (ii) an acoustic waveguide 166 extending proximally from the ultrasonic blade 160, 
Regarding claim 17, Stulen et al. further disclose wherein the axial locating feature 136 couples the-47-END9166USNP 1 ultrasonic blade 160 with the clamp arm 44 (via the attachment of 136 to the shaft assembly 130 which is coupled with the clamp arm 44 - Fig. 3; since 136 is the same element via alternate mechanism 35A-C, the attachment would be the same as shown in Fig. 3).  
Regarding claim 18, Stulen et al. further disclose wherein the axial locating feature 136 couples a translating distal tongue 1150 with a distal flange 136 of the acoustic waveguide 166 (Figs. 35A-C).  
Regarding claim 19, Stulen et al. disclose a surgical instrument (Figs. 1-3), comprising: (a) an end effector, wherein the end effector comprises: (i) an ultrasonic 
Regarding claim 20, Stulen et al. further disclose  wherein the articulation section 132 comprise a pair of translating bands 1150, 1140 configured to translate in opposing directions (Figs. 35B-C).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stulen et al. (US Pub. No. 2015/0080924 A1).
Regarding claim 9, Stulen et al. further disclose wherein a proximal portion of the waveguide 166 comprises an elongated slot, wherein the proximal shaft portion 130 comprises a shaft defining a pin, wherein the pin is housed within the elongated slot (see annotated Fig. 3 below).  Claim 9 recites the opposite configuration, wherein the slot is on the proximal shaft portion and the pin is on the waveguide.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the slot and pin between the shaft and waveguide to connect the two and provide the same end result/structure since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.


    PNG
    media_image2.png
    557
    625
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 12, 2022